— In a claim to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Lack, J.), dated December 23, 2008, which granted the defendant’s motion for summary judgment dismissing the claim pursuant to Court of Claims Act § 11 (b).
Ordered that the order is affirmed, with costs.
The Court of Claims properly awarded summary judgment to the defendant dismissing the claim since the claimant failed to satisfy the pleading requirements of Court of Claims Act § 11 (b) (see Wilson v State of New York, 61 AD3d 1367 [2009]; Triani v State of New York, 44 AD3d 1032 [2007]; Cobin v State of New York, 234 AD2d 498 [1996]).
Since the claim is jurisdictionally defective for nonconformity with the substantive pleading requirements of Court of Claims Act § 11 (b), we need not reach the defendant’s remaining contentions (see Lepkowski v State of New York, 1 NY3d 201, 209 [2003]). Prudenti, P.J., Fisher, Roman and Sgroi, JJ., concur.